MEMORANDUM OPINION
                                        No. 04-09-00768-CR

                                   Andrew David CONTRERAS,
                                           Appellant

                                                v.

                                       The STATE of Texas,
                                             Appellee

                     From the County Court at Law No 4, Bexar County, Texas
                                     Trial Court No. 235125
                       Honorable Sarah Garrahan-Moulder, Judge Presiding

Opinion by:      Karen Angelini, Justice

Sitting:         Karen Angelini, Justice
                 Phylis J. Speedlin, Justice
                 Rebecca Simmons, Justice

Delivered and Filed: September 1, 2010

AFFIRMED

           After a trial on the merits, Andrew David Contreras was found guilty of possessing

marijuana and was sentenced to six months in jail and fined $300. His sentence was then

suspended, and he was placed on probation for one year. Contreras timely filed a notice of

appeal. His court-appointed appellate attorney filed a brief in which she raises two arguable

points of error, but nonetheless concludes that this appeal is frivolous and without merit. See

Anders v. California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
                                                                                     04-09-00768-CR


1978). Counsel states that appellant was provided with a copy of the brief and motion to

withdraw and was further informed of his right to review the record and file his own brief. See

Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). Contreras did

not file a pro se brief.

        We have reviewed the record and counsel’s brief. We agree that the appeal is frivolous

and without merit. The judgment of the trial court is affirmed. Furthermore, we grant the motion

to withdraw. See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no

pet.); Bruns, 924 S.W.2d at 177 n.1.

        No substitute counsel will be appointed. Should appellant wish to seek further review of

this case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a

petition for discretionary review or must file a pro se petition for discretionary review. Any

petition for discretionary review must be filed within thirty days from the date of either this

opinion or the last timely motion for rehearing that is overruled by this court. See TEX. R. APP. P.

68.2. Any petition for discretionary review must be filed with this court, after which it will be

forwarded to the Texas Court of Criminal Appeals along with the rest of the filings in this case.

See TEX. R. APP. P. 68.3. Any petition for discretionary review must comply with the

requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. TEX. R. APP. P. 68.4.


                                                 Karen Angelini, Justice

Do not publish




                                                -2-